826 F.2d 1060Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Virgil Mayo SANDERSON, Sr., Petitioner-Appellant,v.Nathan RICE; Rufus L. Edmisten, Attorney General of NorthCarolina, Respondents-Appellees.
No. 87-7048
United States Court of Appeals, Fourth Circuit.
Submitted June 18, 1987.Decided Aug. 13, 1987.

Virgil Mayo Sanderson, Sr., appellant pro se.
Richard Norwood League, Office of the Attorney General, for appellees.
Before JAMES DICKSON PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, deny appellant's request for appointment of counsel, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Sanderson v. Rice, C/A No. 84-79-HC; C/A No. 84-101-HC; C/A No. 84-78-HC (E.D.N.C., Feb. 27, 1987).


2
DISMISSED.